

Exhibit 10.1



FIRST AMENDMENT TO THE
STOCKHOLDERS’ AGREEMENT


THIS FIRST AMENDMENT TO THE STOCKHOLDERS’ AGREEMENT (this “Amendment”), dated as
the Amendment Effective Date (as defined below), is made and entered into by and
among Levi Strauss & Co. (as successor to LSAI Holding Corp.), a Delaware
corporation (the “Company”), and the holders of at least two-thirds of the
outstanding Shares (as defined in the Stockholders' Agreement) at the time of
the Amendment Effective Date. Capitalized terms used but not defined in this
Amendment have the respective meanings set forth in the Stockholders’ Agreement.
WHEREAS, on April 15, 1996, the Company and the stockholders of the Company
named therein entered into that certain Stockholders’ Agreement, dated April 15,
1996 (as amended, restated or modified from time to time, the “Stockholders’
Agreement”); and
WHEREAS, pursuant to, and in accordance with, Section 4.5 of the Stockholders’
Agreement, the Company and the Stockholders desire to amend the Stockholders’
Agreement as set forth in this Amendment.
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants, and conditions set forth in this Amendment, the parties
hereto, intending to be legally bound, hereby agree as follows:
ARTICLE I



AMENDMENTS


Section 1.1    Amendment of Section 4.1. Section 4.1 of the Stockholders’
Agreement is hereby deleted in its entirety and replaced with the following:
4.1    Term. The term of this Agreement shall commence on April 15, 1996 (the
“Effective Date”) and shall terminate upon the earliest to occur of: (a) the
execution and delivery of a written agreement to that effect by the holders of
record of at least two-thirds of the Shares then outstanding, (b) 180 days
following the consummation of an initial public offering and sale of Common
Stock for cash pursuant to an effective registration statement on Form S-1 or
any successor form under the Securities Act of 1933, as amended (an “IPO”) (or
such earlier date following the consummation of an IPO that the Board shall
determine) and (c) April 15, 2019; provided that in the case of this clause (c),
such date may be extended for a maximum of two, two-year periods (that is, until
April 15, 2021 and until April 15, 2023) upon a majority vote of the Board of
Directors (the occurrence of the first of (a), (b) and (c), including any
extensions, being the “Termination Date”); provided that in the case of clause
(a) or (c), Section 2.9 of this Agreement shall not terminate until the fifth
anniversary of the Termination Date.
MISCELLANEOUS

    



--------------------------------------------------------------------------------





Section 1.2    Effect of Amendment. This Amendment shall not constitute an
amendment or modification of any provision of, or schedule or exhibit to, the
Stockholders’ Agreement not expressly referred to in this Amendment. Except as
expressly amended or modified in this Amendment, the provisions of the
Stockholders’ Agreement are and remain in full force and effect. Whenever the
Stockholders’ Agreement is referred to in the Stockholders’ Agreement or in any
other agreement, document or instrument, such reference shall be deemed to be to
the Stockholders’ Agreement, as amended by this Amendment, whether or not
specific reference is made to this Amendment.
Section 1.3    Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without regard to any
conflicts of laws principles thereof).
Section 1.4    Counterparts; Amendment Effective Date. This Amendment may be
executed in any number of counterparts, all of which together shall constitute
one instrument, each of which may be executed by less than all of the
Stockholders, and shall be effective (the "Amendment Effective Date") and
enforceable against the Company and each of the Stockholders upon the execution
by Company of this Amendment in accordance with Section 4.5 of the Stockholders'
Agreement and the execution and delivery to the Company of counterparts to this
Amendment by the holders of at least two-thirds of the outstanding Shares at the
time of the delivery of the last counterpart to this Amendment comprising at
least two-thirds of the outstanding Shares.
Section 1.5    Severability. The Stockholders and the Company hereto agree that
the terms and provisions in this Amendment are reasonable and shall be binding
and enforceable in accordance with the terms hereof and, in any event, that the
terms and provisions of this Amendment shall be enforced to the fullest extent
permissible under law. In the event that any term or provision of this Amendment
shall for any reason be adjudged to be unenforceable or invalid, then such
unenforceable or invalid term or provision shall not affect the enforceability
or validity of the remaining terms and provisions of this Amendment, and the
Stockholders and the Company hereby agree to replace such unenforceable or
invalid term or provision with an enforceable and valid arrangement which in its
economic effect shall be as close as possible to the unenforceable or invalid
term or provision.
Section 1.6    Titles and Subtitles. The titles and subtitles used in this
Amendment are used for convenience only and are not to be considered in
construing or interpreting this Amendment.
Section 1.7    Further Assurances. The Stockholders agree, without further
consideration, to execute such further instruments and to take such further
actions as may be necessary or desirable to carry out the purposes and intent of
this Amendment.


[signature page follows]



--------------------------------------------------------------------------------



The foregoing Amendment is hereby executed as of the Amendment Effective Date.
THE COMPANY
LEVI STRAUSS & CO. (as successor to LSAI Holding Corp.)
By:             
Name: Charles V. Bergh
Title: President and Chief Executive Officer
Date: December 22, 2014    












First Amendment to the Stockholders’ Agreement




--------------------------------------------------------------------------------



The foregoing Amendment is hereby executed as of the Amendment Effective Date.


STOCKHOLDERS
By:            
    Name:
    Title:
Address
            
            
            
Date: _______________________________










First Amendment to the Stockholders’ Agreement


